Citation Nr: 1700330	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a dental disability, claimed as chipped tooth #9, root canal, for compensation purposes. 

2. Entitlement to a disability rating in excess of 10 percent for service-connected residuals, right thumb injury, post-operative.

3. Entitlement to a compensable disability rating for service-connected abdominal cysts.

4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied increased disability ratings for the Veteran's right thumb disability and abdominal cysts and denied service connection for a dental disability, claimed as chipped tooth #9, root canal, for compensation purposes.  

While the Veteran filed a June 2011 claim of entitlement to a TDIU, denied by the RO in August 2013, a claim of entitlement to a TDIU has been raised coincident to the claim of entitlement to an increased disability rating for his service-connected right thumb disability and is on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A claim of entitlement to service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Veteran, in his October 2009 claim, considered as a claim for a dental disability for compensation purposes related to in-service dental trauma to tooth #9, asserted that he sought VA dental treatment and was denied.  During his September 2010 hearing before a Decision Review Officer (DRO) at the RO, the parties confirmed that the tooth in question was #9; however, the DRO discussed a pending or potential claim for dental treatment.  In a February 2011 statement, the Veteran reported that his claim had been processed considering tooth #9, however, he incurred an in-service root canal for tooth #19 and was currently experiencing problems with tooth #19 that required treatment and sought clarification as to his claim.  

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient dental treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  Accordingly, the claim for VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VAMC.  See 38 C.F.R.    §§ 17.161, 19.9(b) (2015).

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. on November 3, 2016.  However, he did not report to the hearing and has not provided an explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015).

The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a qualifying dental disability, claimed as chipped tooth #9, root canal, for compensation purposes, for which service connection can be granted.

2. Throughout the course of the appeal, the Veteran's service-connected right thumb disability has been manifested by favorable ankylosis of the interphalangeal (IP) joint, and a gap of less than one inch between the right thumb pad and the fingers.

3. Throughout the course of the appeal, the Veteran's service-connected abdominal cysts have not been described as deep, nonlinear, unstable or painful, of an area of 144 square inches or greater, or manifested by impairment of function or disabling effects.

CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disability, claimed as chipped tooth #9, root canal, for compensation purposes, for are not met.  38 U.S.C.A.         §§ 1101, 5103(a), 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150, 17.161 (2015).

2. The criteria for a disability rating in excess of 10 percent for a service-connected right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110(b)(2) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes (DCs) 5003, 5010, 5224, 5228, 7801, 7802, 7804 (2015).

3. The criteria for a compensable disability rating for service-connected abdominal cysts have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110(b)(2) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.118, DCs 7819, 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice informs the claimant of any information and evidence not in the record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran was sent notice letters as to his claims in July 2009, October 2009, and April 2012, sent prior to the initial adjudication of his claims of entitlement to increased disability ratings and his dental disability claim in January 2010 and prior to the initial adjudication of his claim of entitlement to a TDIU in August 2013.  No party has asserted that the notice letters were deficient. 

The Veteran's service, identified and authorized private, and VA treatment records, as well as his records from the Social Security Administration (SSA), have been obtained and considered.  No party has identified any outstanding relevant treatment records.  The Veteran was afforded VA examinations in August 2009 and June 2016 to evaluate the severity of his right thumb disability and abdominal cysts.  The resulting medical evaluations are adequate for rating purposes as they were based on consideration of the Veteran's medical history and described the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As to the Veteran's dental disability claim, he underwent a VA examination in December 2010, and the resultant VA opinion is adequate, as such was made with review of the claims file and consideration of the Veteran's lay statements, contained a description of the history of the disability, documented and considered the relevant medical facts and principles, and provided a sufficient opinion.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims.




Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916 (2015).

Here, the Veteran claims service connection for compensation purposes for a dental disability, described in his October 2009 claim as residuals of an in-service root canal, with pain due to part of the tooth being broken.  During his September 2010 DRO hearing, he asserted that he was hit in the jaw during service and his tooth was chipped and he thought such had been jarred loose.  He reported that he underwent a root canal and now the tooth had broken off and cut his tongue and resulted in an infection coming through the side of his jaw and gum.  He confirmed with the DRO that he was claiming compensation related to a chipped tooth, #9, with root canal.  

The Veteran's service treatment records indicate that in July 1987, he was hit in the jaw by a fist and reported pressure on the tooth causing pain.  There was a laceration of the facial gingival tissue and slight pain to palpation, with an incisal chip in tooth #9 without exposed dentin.  The dentist postulated that the Veteran may have had a subluxation and greenstick fracture of the buccal cortical plate.  No teeth were loose.  The Veteran was treated with enameloplasty.  

On VA examination in December 2010, the examiner recited the Veteran's in-service dental history, described above, and reported that the Veteran presented for examination to evaluate the residuals of his July 1987 in-service dental trauma.  The Veteran denied complaints regarding tooth #9.  

Examination revealed no functional impairment, loss of motion, masticatory function loss, limitation to the interincisal range of motion, or bone loss of the mandible maxilla or the hard palate.  X-ray examination revealed no bone tissue loss and normal maxilla, mandible, sinuses, condyles, coronoid processes, and ramus.  Specific to tooth #9, and the claimed residuals of such in-service dental trauma, there was no periapical pathology at the apex that would indicate pulpal trauma, no step fracture of the alveolus, and no pain on palpation.  The examiner concluded that there were no residuals of trauma found related to tooth #9 and confirmed that there was no loss teeth due to loss of substance of the body of the maxilla or mandible and no residual effects to the trauma to tooth #9.

Private treatment records dated in February 2011 indicate that the Veteran's prior root canal on tooth #19 had failed, the tooth was abscessed, and the Veteran was advised to have the tooth extracted.  In a February 2011 statement, the Veteran clarified that he had a root canal on tooth #19 during service and tooth #19 is "now problematic" and requested that such details be clarified.  During his December 2010 VA examination, he presented with tooth #19 with an adequate-appearing gutta percha root canal that was otherwise failing and the Veteran complained that tooth #19 had a root canal done during service and recently resulted in swelling and asserted that VA should treat such as he had the original treatment for that tooth during service.  As discussed above, in the Introduction of the decision herein, the claim of entitlement to VA outpatient dental treatment has been referred to the AOJ/VAMC for adjudication. 

Review of the evidence of record does not support a finding of any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss.  38 C.F.R. § 4.150, DC 9913, Note.  No party disputes that the Veteran was hit in the jaw with a fist in July 1987 and incurred dental trauma and treatment.  However, there is no evidence that such trauma caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss such that compensation is warranted.  Id.  There is thus no evidence of record that the Veteran has a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran incurred in-service dental trauma in July 1987 and was treated with enameloplasty for an incisal chip to tooth #9 and presented for VA examination in December 2010 without residuals of trauma found related to tooth #9.

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.  The Veteran is competent to report his in-service dental trauma due to a jaw injury from being hit with a fist, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  However, to the extent that the Veteran purports to offer evidence that he has a qualifying dental disability, claimed as chipped tooth #9, root canal, the Board finds that such statements are not competent, as the diagnosis of these disabilities is a complex medical question. There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  His lay statements as to whether he indeed has a qualifying dental disability are not competent and thus lack probative value. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability, claimed as chipped tooth #9, root canal, for compensation purposes.  Hence, the appeal in this matter must be denied.


Increased Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased disability rating claim is from one year before the claim was filed; in this case, July 21, 2008, one year prior to the Veteran's July 21, 2009, claim, until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.   A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. First, the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability.  Then, the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Finally, the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

      Right Thumb Disability

By the January 2010 rating decision on appeal, the 10 percent disability rating assigned to the Veteran's right thumb disability was continued.  The Veteran's right thumb disability is currently rated under DCs 5228-5224, pertaining to limitation of motion of the thumb and ankylosis of the thumb, respectively.  38 C.F.R. § 4.71a, DCs 5228, 5224.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran is not service-connected for any disability of the remaining digits of the right hand, or the right wrist, and at no time during the course of the appeal has he demonstrated or reported that his right thumb disability included symptomatology that impacts his remaining digits of the right hand or wrist. 

Pursuant to DC 5224, as to both the dominant and non-dominant hand, favorable ankylosis of the thumb is rated as 10 percent disabling, and unfavorable ankylosis of the thumb is rated as 20 percent disabling; a schedular rating of higher than 20 percent is not available.  A Note also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a, DC 5224.

Pursuant to DC 5228, as to both the dominant and non-dominant hand, for limitation of motion of the thumb, where there is a gap of less than one inch between the thumb pad of the dominant hand and nondominant hand and the fingers, with the thumb attempting to oppose the fingers, and a noncompensable disability rating is assigned.  Where that gap is one to two inches, a 10 percent disability rating is assigned to both the dominant and nondominant hand.  Where that gap is more than two inches, a maximum 20 percent disability rating is assigned to both the dominant and nondominant hand.  38 C.F.R. § 4.71a, DC 5228.

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a:  (1) ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) with only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) with only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis. 38 C.F.R.         § 4.71a.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  In this case, however, while there is X-ray evidence, reported on VA examination in June 2016, of arthritis of the right thumb, the Veteran is already in receipt of a compensable disability rating for his limitation of motion, for his ankylosis of the right thumb, as his right thumb interphalangeal (IP) joint is immobile.  38 C.F.R. § 4.71a, DC 5003, Note 1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R.          § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

On VA examination in August 2009, the Veteran denied current treatment for his right thumb disability.  He reported an overall decrease in hand strength and hand dexterity.  He denied flare-ups and symptoms.  There was a less than one-inch gap between the right thumb pad and the fingers, without objective evidence of pain or other limitation of motion.  There was no deformity of one of more digits, no decreased strength for pushing, pulling, and twisting, and no decreased dexterity for twisting, probing, writing, and touching.  There were no neurologic deficits, and vibratory and monofilament sensitivity was intact.  Grip strength was equal.  The joints of the right thumb moved freely, save for the distal IP joint of right thumb, which was non-mobile, without flexion motion.  The Veteran was diagnosed with residual flexion abnormality of the proximal joint of the right thumb, otherwise without functional abnormalities. 

During his September 2010 DRO hearing, the Veteran reported that he had reduced grip strength in his right thumb and could not properly grip the ladders he used in his prior employment.  He disagreed with the VA examiner's assessment that his left and right grip strength was equal, and estimated that he was 30 percent weaker on the right.  He asserted that he could not bend his right thumb at the middle joint.  

On VA examination in June 2016, the Veteran denied current treatment for his right thumb.  He complained of increased pain, decreased strength, and difficulty holding certain objects.  He complained of flare-ups of his symptoms, and described such as pulsating pain.  There was no gap between the pad of the right thumb and the fingers.  The Veteran could actively flex his right thumb at the metacarpophalangeal (MCP) joint to a maximum of 70 degrees, and there was no movement at the right IP joint.  The Veteran could perform repetitive motion without additional functional loss, and there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use.  The examiner reported that there was no weakness, fatigability, or incoordination that significantly limited functional ability with flare-ups.  There was no pain on examination or localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner reported that there was less movement than normal due to ankylosis and adhesions.  The right hand revealed arthritis on X-ray examination and was of normal temperature and pulses, without swelling.  The Veteran demonstrated normal right grip strength, without muscle atrophy.  There was ankylosis in the right thumb at the IP joint in extension, without rotation or angulation of the joint, and the examiner reported that the ankylosis did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner reported that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve him.  

During the course of the appeal, DCs 5224 and 5228, for ankylosis of the thumb and for limitation of motion of the thumb, respectively, may not serve as bases for a disability rating in excess of 10 percent.  The Veteran's ankylosis of the right thumb was present in the IP joint only and there was a gap of two inches or less between the thumb pad and fingers.  Such symptoms, classified as favorable ankylosis of the thumb under the rating criteria, warrant a 10 percent disability rating.  There is no assertion or evidence of ankylosis of additional joints of the right thumb or a larger gap between the thumb pad and finger such that the 20 percent maximum disability rating would apply.  Further, there is no assertion or evidence of ankylosis that results in limitation of motion of other digits or interference with overall function of the hand such that evaluation as amputation is warranted.  38 C.F.R. § 4.71a, DCs 5224, 5228.  

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  However, in this case, there is no indication that pain, due to disability of the right thumb, results in functional loss greater than that contemplated by the 10 percent disability rating.  38 C.F.R. §§ 4.40, 4.45.  Significantly, there is no additional limitation of motion found on physical examination after repetitive motion.  The Veteran has reported pain and reduced grip strength, and reported flare-ups, described as pulsating pain.  However, his results of clinical testing have revealed normal grip strength and motion of the right thumb, at worst, with a gap of less than one inch between the thumb and fingers.  There is no thus indication that he has functional loss that most closely approximates the next level of disability, a gap of one to two inches between the thumb pad of the dominant hand and nondominant hand and the fingers, or unfavorable ankylosis, as is required for a 20 percent disability rating.  38 C.F.R. § 4.71a, DCs 5224, 5228.  Thus, the Board finds that the currently assigned 10 percent disability rating already contemplates any functional impairment related to pain on limitation of motion and does not warrant an additional rating under DeLuca. 

The Board has considered the Veteran's lay statements that his grip strength was less than what was measured during his August 2009 VA examination, and that he experienced reduced strength and dexterity.  He is competent to report the sensation of reduced grip and strength and there is no indication that he is not credible in his regard.  Layno, 6 Vet. App. 465, 470 (1994).  However, his right thumb disability has been clinically evaluated on two occasions during the current appellate period and the examiners specifically found clinical evidence of normal right grip strength and dexterity that indeed resulted in being able to touch the fingers with his thumb with less than a one-inch gap, at worst.  There is no indication that the Veteran has the requisite medical expertise or training to clinically evaluate his own grip strength or dexterity such that he may refute the clinical findings reported on VA examinations.  See Woehlaert, 21 Vet. App. 456. Thus, his lay statements as to abnormal grip strength and dexterity are not competent and lack probative value.  

The Veteran has not asserted, and there is no evidence, that his scar or scars associated with this right-thumb disability warrant a separate disability rating.  On VA examination in December 2010, the examiner reported that the Veteran's scars were three barely visible tiny scars, with maximum widths of less than 0.1 centimeter, 0.3, and 0.5 centimeters, and maximum lengths of 0.7, 0.5, and 6.7 centimeters, respectively.  The scars were not painful and there were no signs of skin breakdown, the scars were superficial and were without inflammation, edema, or keloid formation.  There were no other disabling effects and the examiner reported that the Veteran presented with a well-healed surgical scar.  On VA examination in June 2016, the examiner described the right thumb surgical scar as well-healed, non-tender, flat, flesh-colored, without evidence of adherence to deeper tissue.  The examiner reported that the scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters (6 square inches), or were not located on the head, face or neck.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804 (2015).

In this case, the Board finds that the rating criteria contemplate the Veteran's right thumb disability.  There is no doubt that the Veteran experiences difficulty with pain and described strength and dexterity in his right thumb, as discussed above, and such are considered in his evaluation that found favorable ankylosis and a gap between his thumb and fingers.  He has not reported other right thumb symptoms.  The Board notes that during VA treatment in August 2009, and continuing treatment during the next months, the Veteran reported clavicle pain that radiated to his right arm and hand and thumb.  He was treated with physical therapy of the cervical spine and was diagnosed with radiculopathy, probably cervical in origin.  He has not presented on VA examinations with neurological deficits of the right thumb.  The rating criteria are therefore adequate to evaluate his disability, the second and third steps in a Thun analysis thus need not be discussed, and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms related to the right thumb that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether an increased disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The weight of the evidence demonstrates that a disability rating in excess of 10 percent for a service-connected right thumb disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

      Abdominal Cysts 

By the January 2010 rating decision on appeal, the noncompensable disability rating assigned to the Veteran's abdominal cysts was continued.  The Veteran's abdominal cysts are currently rated under DC 7819 for benign skin neoplasms.  Under DC 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7804, 7805); or impairment of function.  38 C.F.R. § 4.118, DC 7819.  

DC 7801 contemplates scars not of the head, face, or neck that are deep and nonlinear.  DC 7802 contemplates scars not of the head, face, or neck that are superficial and nonlinear.  DC 7804 contemplates scars that are unstable or painful, and DC 7805 contemplates scars, other, and effects of scars not considered by the prior diagnostic criteria, to be rated as disabling effects.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805. 

On VA examination in August 2009, the Veteran denied treatment for his abdominal cysts.  He reported that his cysts "felt like a knot, just under the skin."  The examiner reported that the Veteran presented with an approximately one and one-half centimeter round firm subdermal nodularity to the right lateral lower
abdominal quadrant, without reactive pain during examination and without the visible appearance of abnormality.  The examiner reported that the nodularity was only felt on deep palpation and the Veteran had to show the examiner where the cyst was located because it was not obvious on examination.  

During VA treatment in May 2010, the Veteran reported right lower quadrant abdominal pain.  Results of computed tomography (CT) revealed diverticulosis of the sigmoid colon with wall thickening, and the Veteran was advised to follow a high fiber diet and avoid small seeds, kernels, and nuts.

During the September 2010 DRO hearing, the Veteran reported that his abdominal cysts felt larger and hurt more.  He asserted that he had conditioned himself not to lean over, as his right side hurt.  He reported that his physicians had discussed surgery; however, he had been advised that the risks of such outweighed the benefits.  

On VA examination in June 2016, the Veteran denied treatment for his abdominal cysts.  He asserted that there had been no change in his condition since his last VA examination and denied any pain at the site.  He reported that he was told that "we would just watch it."  The examiner reported that the Veteran did not have any benign or malignant skin neoplasms or metastases or systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner reported that the Veteran had not been treated with oral or topical medications in the past 12 months, or had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner reported that the Veteran did not have any debilitating or non-debilitating episodes.  The Veteran's pertinent physical finding included "cysts" at the right abdominal flank just inferior to the right lateral rib margin.  Palpation yielded a somewhat firm one-centimeter nodule that had a texture very similar to surrounding tissue making it difficult to determine the margins of the "cyst."  The examiner reported that the "cyst" was non-tender. 

During the course of the appeal, DCs 7801, 7802, 7804, for scars not of the head, face, or neck, that are deep and nonlinear, superficial and nonlinear, and unstable or painful, respectively, may not serve as bases for a compensable disability rating.  There is no assertion or evidence that the Veteran's abdominal cysts are deep and nonlinear and DC 7801, requiring such for a compensable disability rating, does not apply.  38 C.F.R. § 4.118, DC 7801.  While the examiner, on VA examination in August 2009, reported that in order to locate the cyst, deep palpation was required, a deep scar is one associated with underlying soft tissue damage and such damage was not found.  While the Veteran's abdominal cysts are superficial, in that they are not associated with underlying soft tissue damage, as such damage was not found, they have not been described as nonlinear.  To the extent that the Veteran's abdominal cysts may be nonlinear, they have not been described as encompassing an area of 144 square inches or greater and DC 7802, requiring that superficial and nonlinear scars are of such a size for a compensable disability rating, does not apply.  38 C.F.R. § 4.118, DC 7802.  

There is no assertion or evidence that the Veteran's abdominal cysts are unstable or painful, and DC 7804 requiring such for a compensable disability rating, does not apply.  38 C.F.R. § 4.118, DC 7804.  While the Veteran complained of right-sided pain during one instance of VA treatment in May 2010, his CT results revealed diverticulosis of the sigmoid colon with wall thickening and he was given dietary guidelines.  While the Veteran reported increased right-sided pain during his DRO hearing in September 2010, five months later, it is significant that on VA examination in August 2009, the Veteran denied treatment and did not report pain and on VA examination in June 2016, the Veteran specifically reported no change since his last VA examination and denied pain and no pain on palpation or examination was found.  

There is also no assertion or evidence that the Veteran's abdominal cysts result in disabling effects such that DC 7805, directing the rater to consider such, or other consideration of any impairment of function is warranted.  38 C.F.R. § 4.118, DC 7805.  No examiner or treatment provider has attributed the Veteran's CT findings of diverticulosis of the sigmoid colon with wall thickening to his abdominal cysts.    

The Board has considered the Veteran's lay statements, his report of abdominal pain during VA treatment in May 2010 and during his September 2010 DRO hearing.  He is competent to report pain.  Layno, 6 Vet. App. 465, 470 (1994).  However, as discussed above, he denied treatment and did not report pain on VA examination in August 2009 and on VA examination in June 2016, the Veteran specifically reported no change since his last VA examination and denied pain and no pain on palpation or examination was found.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  The Board has considered this inconsistency, a report of right-sided pain in 2010, once in May on VA examination, with CT results of diverticulosis of the sigmoid colon with wall thickening requiring dietary changes and again five months later during his September DRO hearing, with his lack of pain found and reported during VA examinations.  It is possible that the pain the Veteran referred to in 2010 was related to his diverticulosis of the sigmoid colon with wall thickening.  In any event, based the inconsistency related to the Veteran's reports of right-sided pain, and considering that his statements made to the VA examiners were made specifically to evaluate his service-connected disability, the Board finds the Veteran not credible in this regard and his statements are thus of little probative value.  

In this case, the Board finds that the rating criteria contemplate the Veteran's abdominal cysts.  The Veteran has presented for examination on two occasions and has presented with the nodule or cysts found by examiners and described in detail.  No impairment of function has been found.  As discussed above, no examiner or treatment provider has attributed the Veteran's CT findings of diverticulosis of the sigmoid colon with wall thickening to his abdominal cysts.  The rating criteria are therefore adequate to evaluate his disability, the second and third steps in a Thun analysis thus need not be discussed, and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms related to the abdominal cysts that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether an increased disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The weight of the evidence demonstrates that a compensable disability rating for service-connected abdominal cysts is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a dental disability, claimed as chipped tooth #9, root canal, for compensation purposes, is denied.

A disability rating in excess of 10 percent for service-connected residuals, right thumb injury, post-operative, is denied.

A compensable disability rating for service-connected abdominal cysts is denied.


REMAND

Additional development is required prior to adjudication of the Veteran's claim of entitlement to a TDIU.  

The Veteran's recent employment history is unclear.  In his most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in August 2016, the Veteran reported employment from January 2016 to June 2016 at TAP.  It does not appear that the AOJ requested a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, from TAP.  In May 2016, the AOJ requested that one of the Veteran's prior employers, Virginia Casting Industries, submit a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits.  To date, there has been no response.  

On remand, the AOJ should again attempt to obtain a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, from Virginia Casting Industries and seek the same from the Veteran's most recent employer, TAP.  The AOJ should also seek from the Veteran more complete employment information as to his employment history from July 2008 to the present.  

The Veteran is in receipt of disability benefits from the SSA for his non-service-connected back and psychiatric disabilities, and those records are associated with the claims file.  The most recent VA treatment records associated with the claims file are dated in July 2016, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records dated since July 2016.

2. Request from the Veteran a complete employment history from July 2008 to the present.

3. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to TAP, the employer identified in his August 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as well as from Virginia Casting Industries and any other employer identified by the Veteran.

4. After completion of the foregoing, forward the Veteran's claims file to an appropriate examiner to evaluate the issue of entitlement to a TDIU.  The claims folder must be made available to and reviewed by the examiner.   If the examiner determines that additional physical examination of the Veteran is required, as he underwent VA examination of his service-connected disabilities in June 2016, so schedule the Veteran. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., left knee, right ankle, and right thumb disabilities, left knee scar, and abdominal cysts) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5. After completing all indicated development, and any additional development deemed warranted, readjudicate the claim of entitlement to a TDIU in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


